Title: Benjamin Henry Latrobe to Dolley Madison, 17 March 1809
From: Latrobe, Benjamin Henry
To: Madison, Dolley Payne Todd


Madam
Baltimore, March 17h 1809
The time of the President U.S. is so occupied by matters of so much more importance, that I did not mention to him the subject on which you did me the favor to speak to me, the purchase of a grand piano-forte, before my departure. I have again tried the instrument I mentioned to you, & accurately examined its state of repair & construction, & altho’ I still think it a very excellent one, I cannot advise its purchase, on account of a fault in the Sound board which may in a few Years entirely ruin it. There is another upright piano forte at 650$, but it is a very inferior instrument to a third imported expressly for a private family, & which by the bill exhibited cost 530$, but which I can buy for 450$. It is of such superior tone, in strength and sweetness that I would by all means recommend its being taken at that price. I have left with my brother Mr. Hazlehurst the necessary instructions, & as soon as I have the honor to hear from you at Philadelphia, it can be immediately shipped for the city.
May I beg the favor of you to lay this matter before the President, as soon as convenient.
I have ordered the Chairs & Letters. I shall be in Philadelphia I hope tonight. With the highest respect I am Your obedt hble Servt.
B Henry Latrobe
